                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

LANCE GERALD MILLIMAN,                            )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )   Case No. 6:21-CV-03119-MDH
                                                  )
HOWELL COUNTY, MISSOURI, et al.,                  )
                                                  )
                       Defendants.                )

                                              ORDER

       Before the Court is Defendant Bethany Turner’s Motion to Dismiss. (Doc. 24). Turner

moves the Court to dismiss her as a party to the above-captioned case. For the reasons set forth

herein, the Motion is GRANTED.

                                         BACKGROUND

        Pursuant to U.S.C. § 1983, Plaintiff Milliman has sued, Defendant Turner, a Missouri State

Public Defender. The other Defendants are Howell County, Judge David Ray, Howell County

Prosecuting Attorney Mr. Michael Hutchings, and Missouri State Highway Patrol Officer Scott

Nelson for various constitutional violations stemming from incidents relating to a traffic stop and

subsequent arrest of Plaintiff that occurred in 2011. Plaintiff alleges that Turner violated his Sixth

Amendment Rights by declining to represent him since he did not meet the financial exigency

requirements to qualify for the services of the Public Defender’s Office.

                                           STANDARD

       Fed. R. Civ. P. 12(b)(6) permits a party to move for dismissal of a cause of action that

“fail[s] to state a claim upon which relief may be granted.” The notice pleading standards contained

in Rule 8(a)(2) require only “a short and plain statement showing that the pleader is entitled to



                                                  1

         Case 6:21-cv-03119-MDH Document 35 Filed 09/09/21 Page 1 of 3
relief.” However, the “complaint must contain sufficient factual matter, accepted as true, to state

a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009) (internal

quotations and citation omitted). This requirement of facial plausibility means that the factual

content of the Complaint’s allegations must “allow[] the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Cole v. Homier Distrib. Co., 599 F.3d 856,

861 (8th Cir. 2010) (quoting Iqbal, 556 U.S. at 677).

                                           DISCUSSION

        First, Plaintiff’s claims against Turner are barred by the applicable statutes of limitations.

“Section 1983 provides a federal cause of action, but in several respects relevant here federal law

looks to the law of the State in which the cause of action arose. This is so for the length of the

statute of limitations: It is that which the State provides for personal-injury torts.” Wallace v. Kato,

549 U.S. 384, 387, 127 S. Ct. 1091, 1093, 166 L. Ed. 2d 973 (2007). Plaintiff’s claims are barred

by the five year personal injury statute of limitation of Mo. Rev. Stat. 516.120. Sulik v. Taney

County, Mo., 393 F.3d 765, 766-67 (8th Cir. 2005) (applying the five year statute of limitations of

Mo. Rev. Stat. 516.120(4) to prisoner’s 1983 claims). See also Wilson v. Garcia, 471 U.S. 261,

276, 105 S.Ct. 1938, 85 L.Ed.2d 254 (1985) (§ 1983 actions should be characterized as personal

injury claims for purpose of applying appropriate state statute of limitations); Farmer v. Cook, 782

F.2d 780, 780 (8th Cir.1986) (§ 1983 claims brought in Missouri were subject to 5–year statute of

limitations). Plaintiff filed his Complaint against Defendants, including Turner, on May 11, 2021.

The alleged injury, however, occurred sometime in 2011, approximately ten years before

Plaintiff’s Complaint. (See Compl. ¶ 9). Therefore, Plaintiff’s claims against Turner are barred by

the statute of limitations his claims against Turner are dismissed.

                                          CONCLUSION



                                                   2

          Case 6:21-cv-03119-MDH Document 35 Filed 09/09/21 Page 2 of 3
       For the reasons set forth herein, Defendant Turner’s Motion to Dismiss (Doc. 24) is

GRANTED. Defendant Turner is dismissed as a party in this case.



IT IS SO ORDERED.

Dated: September 9, 2021                                 /s/ Douglas Harpool______
                                                        DOUGLAS HARPOOL
                                                        United States District Judge




                                             3

        Case 6:21-cv-03119-MDH Document 35 Filed 09/09/21 Page 3 of 3
